Case: 1:18-cv-05369 Document #: 195 Filed: 10/21/20 Page 1 of 1 PageID #:4339

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 21, 2020:


        MINUTE entry before the Honorable Jeffrey Cummings: Ex parte settlement
conversations held with the parties and their respective counsel on 10/20/20 and with
defendant and defense counsel on 10/21/20. Defendant will submit to plaintiff a written
proposal for the resolution of the remaining outstanding issues for plaintiff's
consideration. The parties are instructed to advise the Court on 10/23/20 whether they
would like to schedule an additional settlement conference session. The parties may send
an email or letter to the Court's settlement correspondence mailbox
(Settlement_Correspondence_Cummings@ilnd.usco urts.gov). Mailed notice (cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
